Citation Nr: 0802704	
Decision Date: 01/24/08    Archive Date: 01/30/08

DOCKET NO.  04-26 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for kidney cancer, claimed 
as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty May 1944 to May 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  This matter was previously before the Board 
in October 2005 and March 2006 at which times it was remanded 
for additional development.

In June 2005, the undersigned granted the veteran's motion to 
advance the appeal on the Board's docket for good cause shown 
under the provisions of 38 U.S.C.A. § 7107 (West 2002) and 38 
C.F.R. § 20.900(c) (2007).


FINDING OF FACT

The veteran's kidney cancer was manifested many years after 
service and is not otherwise related to service, to include 
as due to exposure to ionizing radiation, nor may this 
disability be presumed to be.  


CONCLUSION OF LAW

Entitlement to service connection for kidney cancer, claimed 
as due to exposure to ionizing radiation, is not warranted.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.311 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).  

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits.  In 
this case, the RO furnished VCAA notice to the veteran with 
respect to the issue in December 2002.  As this letter was 
prior to the January 2003 rating decision on appeal, the 
express requirements set out by the Court in Pelegrini have 
been satisfied.

In further regard to this issue, VA has fulfilled its duty to 
notify the appellant in this case.  In the December 2002 
letter, as well as a March 2006 letter, the RO informed the 
appellant of the evidence needed to substantiate this claim, 
and which party was responsible for obtaining the evidence.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
The Board also notes that the March 2006 letter explicitly 
notified the claimant of the need to submit any pertinent 
evidence in his possession.  The Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the claimant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, supra.  In regard to this service connection 
claim, the Board finds that the veteran is not prejudiced by 
a decision at this time since the claim is being denied.  
Therefore, any notice defect, to include the degree of 
disability or an effective date, is harmless error since no 
disability rating or effective date will be assigned.  
Moreover, the veteran was provided with notice of the degree 
of disability and effective date elements in the March 2006 
VCAA letter.

The Board also finds that all necessary assistance has been 
provided to the appellant with respect to the claim for 
service connection on appeal.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate this claim, including 
requesting information from the appellant regarding pertinent 
medical treatment he may have received, and affording him VA 
examinations during the appeal period.  The appellant was 
also provided with the opportunity to attend a Board hearing, 
but he did not indicate that he desired such a hearing.  The 
appellant also has not indicated that any additional 
pertinent evidence exists, and there is no indication that 
any such evidence exists with respect to this service 
connection claim.  In fact, the appellant stated in writing 
in January 2006 that he did not have any additional evidence 
to support his claim and asked that his claim be considered 
based on the evidence of record.

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
service connection claim on appeal and that adjudication of 
the claim at this juncture, without directing or 
accomplishing any additional notification and/or development 
action, poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
appeal is now ready to be considered on the merits.

II.  Facts

A computed tomography (CT) scan of the veteran's abdomen 
performed in September 2001 revealed a bilobed mass off the 
inferior pole of the right kidney that was considered 
suspicious for small renal cell carcinoma.  

The veteran was diagnosed at a VA urology clinic in October 
2001 as having renal cell carcinoma to the right.

In June 2002, the veteran filed a claim for service 
connection for kidney cancer.  He said that he had been 
diagnosed with this disability in 2001 and attributed the 
disability to his exposure to radiation while serving in 
Japan.  Specifically, the veteran said that he served aboard 
"LST" boats that were enroute to Northern Japan from the 
Philippines and that he served with the 77th division in 
Japan.  He went on to report that he moved from Northern 
Japan to Tokyo where he served until returning to the United 
States, around April or May 1946.  

VA outpatient records from May 2002 to November 2002 include 
a September 2002 record noting that the veteran had a history 
of hypertension and renal failure second to renal cell 
carcinoma.  The etiology of his renal cell carcinoma is not 
stated.  These records also show that the veteran stated in 
November 2002 that he did not wish to have a nephrectomy at 
that time.  

In a statement dated in December 2002, the veteran said that 
he arrived in Japan via the USS Hershey and was assigned to 
Company H, 306th Infantry Regiment, 77th Infantry Division.  
He said he was involved in the occupation of Japan.  He also 
said he had been assigned to the Quarter Master doing 
vulcanizing (recapping) of tires for two months in the barges 
in the waters off Japan.  He explained that he worked with 
Japanese workers who commuted daily from the Nagasaki area 
and were never checked for radiation exposure or 
contaminants.  

In August 2003, the RO sought a radiation dose estimate from 
the Defense Threat Reduction Agency (DTRA).  The DTRA 
responded in a February 2004 letter as follows:

According to unit reports, [the veteran], 
while assigned to Anti-Tank Company, 
306th infantry Regiment, arrived at 
Hakodate, Japan (approximately 725 miles 
from Hiroshima and 875 miles from 
Nagasaki), aboard USS LST 580 on October 
23, 1945.  He was transferred to "H" 
Company, 306th Infantry Regiment at 
Hakodate on January 26, 1946.  On 
February 12, he was transferred to the 
166th Ordnance Tire Repair Company, via 
the 73rd Ordnance Base Depot at Tokyo 
(approximately 400 miles from Hiroshima 
and 550 miles from Nagasaki).  He 
remained with this unit until he was 
transferred to the 4th Replacement Depot, 
Tokyo, for return to the United States.

The DTRA concluded by stating that there was no indication in 
available records that the veteran visited either Hiroshima 
or Nagasaki during his service in Japan.  In summary, the 
DTRA stated that available historical records do not document 
the veteran's presence with the American occupation forces in 
Hiroshima, Japan.

On file is a March 2004 VA general examination report noting 
that the veteran had end stage renal disease, hypertension, 
and probable renal cell carcinoma.  The report also noted 
that the veteran began dialysis in December 2002 for uremic 
symptoms and volume overload.  The examiner remarked that the 
veteran had not had a biopsy or nephrectomy because of poor 
surgical risk.  He also indicated that he had reviewed the 
veteran's records and relayed the veteran's reported history 
of having served in Japan as well as in nearby waters.  He 
further relayed the veteran's nephrologist's report that the 
etiology of the veteran's end stage renal disease was most 
likely due to prolonged hypertension.  Regarding the etiology 
of the veteran's renal cancer, the examiner said that at that 
point in time he had no way of knowing whether there was 
direct radiation exposure, but he did say "[i]t seems less 
likely than optometrist [sic] that [the veteran's] kidney 
cancer was caused by the above circumstances during the 
service in Japan."  He explained that based on the records 
that he reviewed, from what he could tell, the veteran had no 
direct contact to radiation.  

A March 2005 VA outpatient record notes that the veteran was 
on dialysis three times a week.  It also notes that he had a 
history of chronic renal failure and a past history of renal 
cell cancer of the right kidney.  

III.  Analysis

Pertinent criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffered from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity. 38 C.F.R. § 
3.303(b).  Additionally, for veterans who have served 90 days 
or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, including 
malignant tumors, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection for disability based on exposure to 
ionizing radiation can be demonstrated by three different 
methods.  See Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  
First, there are certain types of cancer that are 
presumptively service- connected when they occur in 
"radiation-exposed veterans."  38 U.S.C.A. § 1112(c); 38 
C.F.R. § 3.309(d).  This category of "radiation-exposed 
veterans includes those veterans who participated in a 
"radiation-risk activity."  Such activities include 
participation during the official operational period of an 
atmospheric nuclear test or the occupation of Hiroshima or 
Nagasaki, Japan, by United States forces during the period 
beginning on August 6, 1945, and ending on July 1, 1946.  

Diseases presumptively service connected for radiation-
exposed veterans under the provisions of 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d) are:  leukemia (other than 
chronic lymphocytic leukemia), cancer of the thyroid, cancer 
of the breast, cancer of the pharynx, cancer of the stomach, 
cancer of the small intestine, cancer of the pancreas, 
multiple myeloma, lymphomas (except Hodgkin's disease), 
cancer of the bile ducts, cancer of the gall bladder, primary 
liver cancer (except if cirrhosis or hepatitis B is 
indicated), cancer of the salivary gland, cancer of the 
urinary tract, bronchiolo-alveolar carcinoma, cancer of the 
bone, cancer of the brain, cancer of the colon, cancer of the 
lung, and cancer of the ovary.  38 U.S.C.A. § 1112(c)(2); 
38 C.F.R. § 3.309(d)(2).

Second, "radiogenic diseases" may be service connected, 
provided that certain conditions are met, pursuant to 38 
C.F.R. § 3.311.  To consider a claim under § 3.311, the 
evidence must show the following:  (1) the veteran was 
exposed to ionizing radiation in service; (2) he subsequently 
developed a radiogenic disease; and (3) such disease first 
became manifest within a period specified by the regulation.  
38 C.F.R. § 3.311(b).  If any of the foregoing three 
requirements has not been met, service connection for a 
disease claimed as secondary to exposure to ionizing 
radiation cannot be granted under 38 C.F.R. § 3.311.  38 
C.F.R. § 3.311(b)(1)(iii).  For purposes of 38 C.F.R. § 
3.311, the term "radiogenic disease" means a disease that may 
be induced by ionizing radiation.  38 C.F.R. § 3.311(b)(2).

The regulation states that the term radiogenic disease shall 
include:  (i) All forms of leukemia except chronic lymphatic 
(lymphocytic) leukemia; (ii) Thyroid cancer; (iii) Breast 
cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer; 
(vii) Skin cancer; (viii) Esophageal cancer; (ix) Stomach 
cancer; (x) Colon cancer; (xi) Pancreatic cancer; (xii) 
Kidney cancer; (xiii) Urinary bladder cancer; (xiv) Salivary 
gland cancer; (xv) Multiple myeloma; (xvi) Posterior 
subcapsular cataracts; (xvii) Non-malignant thyroid nodular 
disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; 
(xx) Tumors of the brain and central nervous system; (xxi) 
Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's 
disease; (xxiii) Prostate cancer; and (xxiv) Any other 
cancer.  38 C.F.R. § 3.311(b)(2).

Third, service connection may be granted under 38 C.F.R. § 
3.303(d) when it is established that the disease diagnosed 
after discharge is the result of exposure to ionizing 
radiation during active service.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).

Discussion

In the present case, the veteran contends that he developed 
kidney cancer as a result of exposure to radiation while 
serving in Japan and in the waters off of Japan.  He also 
asserts that he worked side by side with Japanese workers who 
came from the city of Nagasaki and who may have exposed him 
to radiation.  

In January 2003, the RO determined that there was no record 
of the veteran's exposure to radiation in service.  The RO 
based this determination on the lack of evidence that the 
veteran was ever in Hiroshima or Nagasaki or was otherwise 
exposed to radiation.  The Board agrees.  Not only is there a 
lack of evidence that the veteran was exposed to radiation in 
service, other than the veteran's assertions that the may 
have been exposed to radiation, there is evidence showing 
that he was not exposed to radiation.  In this regard, 
research conducted by the DTRA shows that the veteran's 
service in Japan was hundreds of miles away from Hiroshima 
and Nagasaki and there is no documentation that he ever 
visited Hiroshima or Nagasaki (nor does he claim that he 
did).  The DTRA summarized by stating that available 
historical records do not document the veteran's presence 
with the American occupation forces in Hiroshima or Nagasaki.  
The veteran's assertions that he may have been exposed to 
radiation by working alongside Japanese workers from the city 
of Nagasaki do not meet VA's criteria for "radiation-exposed 
veterans."  

Based on the evidence above, the Board confirms that the 
veteran does not fall within the category of "radiation-
exposed veterans" and thus does not meet the provisions for 
presumptive service connection under 38 U.S.C.A. § 
1112(c)(2); 38 C.F.R. § 3.309(d)(2).

The second method involves claims based on "radiogenic 
diseases."  Kidney cancer is listed as a radiogenic disease 
under 38 C.F.R. § 3.311.  That regulation provides that in 
all cases in which it is established that a radiogenic 
disease first became manifest after service, and was not 
manifest to a compensable degree within any applicable 
presumptive period as specified in 38 C.F.R. §§ 3.307, 3.309 
(2007), and it is contended the disease is a result of 
exposure to ionizing radiation in service, as is the case 
here, an assessment will be made as to the radiation dose or 
doses.  38 C.F.R. § 3.311(a).  If exposure is confirmed, the 
claim will be referred to the Under Secretary for Benefits as 
directed in 38 C.F.R. § 3.111(b)(1)(iii) for further 
disposition.

As noted above, the DTRA concluded that there is no record of 
the veteran's exposure to radiation.  Thus, without proof of 
exposure, entitlement to service connection under the second 
method is not warranted.

Under the third method, service connection may be established 
when the evidence supports a medical nexus between in-service 
exposure to radiation and the claimed disease.  See Combee, 
supra.  

With respect to the third method, the veteran's service 
medical records are devoid of complaints or findings of 
kidney cancer.  In this regard, the veteran asserts that he 
was first diagnosed as having kidney cancer in 2001 which is 
many years after service and far beyond the one year 
presumptive period for cancer.  This is confirmed in VA 
outpatient records which first reflect a diagnosis of renal 
cell cancer in October 2001.  This diagnosis was made 
following a computed tomography (CT) scan of the veteran's 
abdomen in September 2001 that revealed a bilobed mass off 
the inferior pole of the right kidney that was considered 
suspicious for small renal cell carcinoma.  

Notwithstanding VA's requests outlined above that the veteran 
provide positive nexus opinion evidence of a link between 
kidney cancer and service, there is simply no medical 
evidence that supports a link to service.  In fact, the March 
2004 VA examiner's opinion, although somewhat confusing by 
his misuse of word "optometrist", appears to negate a 
nexus.  In this regard, the examiner stated that "[i]t seems 
less likely than optometrist [sic] that [the veteran's] 
kidney cancer was caused by the above circumstances [the 
veteran's service in Japan and in nearby waters]."  He 
explained that it did not appear that the veteran had any 
direct contact with radiation in service.  

In short, there is no medical opinion or other competent 
nexus evidence that relates the veteran's kidney cancer to 
his military service.  While the Board does not doubt the 
sincerity of the veteran's belief that his kidney cancer was 
caused by his service, there is simply no competent, credible 
medical evidence of such a link.  The appellant's assertions 
cannot be afforded probative weight in the absence of 
evidence that he has the expertise to render opinions about 
medical matters.  Where the determinative issue involves a 
question of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  The evidence does 
not reflect that the veteran possesses medical knowledge 
which would render his opinion as to etiology and a medical 
diagnosis competent.

In sum, the preponderance of the evidence is against the 
veteran's claim that he was exposed to ionizing radiation, 
which in turn caused his kidney cancer.  38 U.S.C.A. 
§ 1112(c); 38 C.F.R. §§  3.309(d), 3.311.  Moreover, the 
Board finds that the competent medical evidence does not link 
kidney cancer to his period of active duty service.  38 
U.S.C.A. §§ 1110, 1112; 38 C.F.R. §§ 3.303, 3.307, 3.309.  As 
such, the benefit of the doubt provision does not apply in 
this case and the veteran's claim for entitlement to service 
connection for kidney cancer must be denied.  38 U.S.C.A. 
§ 5107.


ORDER

The claim for entitlement to service connection for kidney 
cancer, claimed as due to exposure to ionizing radiation, is 
denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


